DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, and claims 6-7  and 16-17 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is indefinite because it is not clear what is done with the product of the method of claim 4. Claim 4 recites crossing the plant of claim 1 (a plant of soybean variety 01081414) with itself or a second soybean plant. Claim 5 recites further crossing 01081414 with a second, nonisogenic soybean plant. It is not clear how the two steps are related to one another.

Claim 16, and claim 17 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 lacks antecedent basis for the limitation “said soybean seed” in line 2”. There are two soybean seeds in the parent claims, one produced by the method of claim 4 and one by the method of claim 5. It is unclear to which the method of claim 16 refers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mississippi Soybean (2015, Mississippi Soybean Variety Trials, 2014, Mississippi Agricultural and Forestry Experiment Station) in view of Cole et al. (U.S. Patent No.  10,064,375, issued Sep. 4, 2018), De Beuckeleer (U.S. Patent No.  8,017,756, issued Sep. 13, 2011), and Baley et al. (U.S. Patent No. 7,608,761, issued Oct. 27, 2009), and further in view of Lussenden (U.S. Patent Application Publication No. 20170347612, published Dec. 7, 2017).
The claims are drawn to soybean variety 01081415, methods of using it, and products and plants produced from it.
Mississippi Soybean teaches soybean variety AG5935 (Table 78), the recurrent parent of soybean variety 01081415 of the instant application. Mississippi Soybean teaches in Table 78 that soybean variety AG5935 exhibits a number of traits that are the same as (flower color, pubescence color, hila color) or similar to (pod color, relative maturity) the traits exhibited by soybean variety 01081415 of the instant application (specification pages 6-7 Table 1). 
Mississippi Soybean does not teach soybean variety AG5935 with the MON889788, A5547-127, and MON87708 events.
Cole et al. teach a soybean variety with the MON889788 and MON87708 events, which confer resistance to glyphosate and dicamba (Table 1). Cole et al. teach methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6), Fl progeny seeds and plants (claims 7-9), introducing transgenes into the plant, including those conferring herbicide resistance, including to glufosinate and imadazolinone, insect resistance, disease resistance, modified fatty acid metabolism, male sterility, abiotic stress tolerance (nutrient deficiency and drought tolerance), and modified carbohydrate metabolism (column 4, lines 14-47; column 13, lines 3-57, column 19, line 25, to column 20, line 67), and methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claim 16); meal and the seeds (grain) themselves comprise at least one cell of the variety.
De Beuckeleer teaches soybean plants with the A5547-127 event, which confers glufosinate tolerance without otherwise compromising agronomic performance (column 25, lines 1-36; column 26, lines 34-42).
Baley et al. teach that soybean plants with the MON889788 event, which confers glyphosate resistance, have increased resistance to a number of diseases when sprayed with glyphosate (column 3, lines 41-65; example 2).
Lussenden teaches that variant traits occasionally arise in soybean plants produced by backcrossing (paragraph [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the MON889788, A5547-127, and MON87708 events into AG5935 by backcrossing. One of ordinary skill in the art would have been motivated to do so because doing so would confer herbicide resistances to AG5935 by that would allow it to survive in a field sprayed with glyphosate, glufosinate or dicamba to control weeds.
One of ordinary skill in the art would have crossed the soybean variety of Cole et al. with the soybean variety of De Beuckeleer, then crossed the resulting plant to AG5935, and then backcrossed the resulting progeny to AG5935 for several generations, each time selecting for all three events and otherwise all of the traits of AG5935. If AG5935 does not already have the Rps1c resistance allele, one of ordinary skill in the art would have selected for the Rps1c resistance allele from the soybean variety of Cole et al., as the Rps1c resistance allele would confer Phytophthora resistance onto the final soybean plants, allowing the plants to grow in areas infested with Phytophthora.
Additionally, while AG5935 already has a different glyphosate resistance event (Mississippi Soybean, Table 86), one of ordinary skill in the art would have been motivated to replace it with the MON889788 event because soybean plants with the MON889788 event have increased resistance to a number of diseases when sprayed with glyphosate (Baley et al, column 3, lines 41-65; example 2).
Further, one of ordinary skill in the art would have recognized that a soybean plant produced by introducing the MON889788, A5547-127, and MON87708 events into AG5935 by backcrossing could exhibit some traits that vary from the traits exhibited by AG5935, for examples the observed traits of pod color and relative maturity, because it was known in the art that variant traits occasionally arise in soybean plants produced by backcrossing.
One of ordinary skill in the art also would have introduced transgenes (single locus conversions) into the resulting plant, including those conferring herbicide resistance, including to imadazolinone, insect resistance, disease resistance, modified fatty acid metabolism, male sterility, abiotic stress tolerance (nutrient deficiency and drought tolerance), as taught by Cole et al. One of ordinary skill in the art would have been motivated to do so because would introduce further desired traits; for example instant resistance would allow the plants to grown in areas with pests.
One of ordinary skill in the art additionally would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as taught by Cole et al. One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce traits from AG5935 into other, new soybean lines.
One of ordinary skill in the art further would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the resulting soybean plant, as taught by Cole et al. One of ordinary skill in the art would have been motivated to do so because these are the economically important products from soybeans and ones of the main reason farmers grow soybean.
One of ordinary skill in the art also would have produced a composition comprising the seed and a plant growth medium like soil when the seed is planted.
Thus, the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/000,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the soybean plants claimed in the instant application (soybean variety 01081415) and the soybean plants claimed in copending Application No. 17/000,005 (soybean variety 01081414) have a similar if not identical breeding history, and because the soybean plants claimed in the instant application and the soybean plants claimed in copending Application No. 17/000,005 are nearly identical with respect to the traits listed in Table 1, save for relative maturity, which is listed as 5.8 for soybean variety 01081415 versus 5.9 for soybean variety 01081414, and pod color, which is listed as tan for soybean variety 01081415 versus brown for soybean variety 01081414.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662